Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 2 of claim 1 recites “a direction”.  Line 12 of claim recites “the cutting direction”, which lacks proper antecedent basis.  It is not clear if “the cutting direction is referring to “the direction”, or some other direction.  Compounding this problem is lines 1 and 2 of claim 1 “A cutting device which cuts a soft honeycomb mold body along a direction, the honeycomb having an axial direction which is perpendicular to the direction”.  This leaves two possible interpretations for “a direction”, both of which are perpendicular to the axial direction of the honeycomb (see added arrows in marked figure 1 below).

    PNG
    media_image1.png
    612
    708
    media_image1.png
    Greyscale


It is also unclear what structure is inferred by a “cutting direction”.  Is this inferring motion of the tool, or motion of the workpiece?  Examiner notes that no structure has been claimed for moving either of the above.
On lines 5 and 6 of claim 1 is “the wire comprising a contact part extending in an extending direction of the contact part which extends in the extending direction of the wire and is in contact with the honeycomb mold body when the honeycomb mold body is cut”.  As amended, there are two possible interpretations of “contact part”.  One is that the “contact part” is between the dotted lines in the marked figure below, as that is literally the part that would be in contact with the honeycomb at a given moment.

    PNG
    media_image2.png
    612
    708
    media_image2.png
    Greyscale

A second interpretation is that the “contact part” is any part of the wire that comes into contact with the honeycomb during a cutting process.  This would be the entirety of the wire, except for a foot or so at each end that are attached to the bobbins 31,32.
Also in claim 1 is recited that the ultrasonic generators contact the contact part, which seems to rule out the first interpretation, but possibly Applicant does not want the 

Due to the issues under 35 USC 112b noted above, it is not clear how the prior art would be applied.  Examiner refrains from indication allowable subject matter because it is not clear how the claims will be amended to overcome the 112 problems.  
Examiner suggests removing the term “contact part”, since that section of the wire isn’t really a part, but instead is a longitudinally moving target.  It could be replaced with “a first section of the wire extending between a pair of guide parts”.  Antecedent basis would have to be added for the guide parts.  The ultrasonic vibrators could then be claimed to contact the first section of wire extending between the two tension supply parts.  This is also important relative to the prior art, which has ultrasonic vibrators outside of the guide rollers.  
In regard to the “cutting direction”, Examiner recommends defining this as being perpendicular to the first section of the wire, if that is what Applicant meant.  This is much more structurally definitive than trying to define it relative to a workpiece that isn’t even part of the claimed invention.  This is also important relative to the prior art, which has ultrasonic vibrators that vibrate the wire longitudinally.
Also, some tool-moving or workpiece moving part should be recited, so that “cutting direction” has structural meaning.
If Applicant would like any assistance crafting new language, please feel free to call the Examiner any time.
Made of record but not relied on are several patents showing the vibration of cutting wires.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH E PETERSON/           Primary Examiner, Art Unit 3724